Title: Thomas Jefferson to John S. Skinner, 24 February 1820
From: Jefferson, Thomas
To: Skinner, John Stuart


					
						Sir
						
							Monticello
							Feb. 24. 20.
						
					
					a low state of health renders writing, slow, laborious & painful but a friend has aided me by copying from my travelling notes the method of making Parmesan cheese which you requested.
					
					I attended at a dairy at Rozzano from sunrise to sunset, made short notes on the spot of what was passing under my eye, and of the information given me by the people of the dairy, and when I returned to my lodgings at Milan, at night, I wrote them at full length.
					Soon after my return to America in 1789. or a year or two after I saw in some periodical publication an account of the making Parmesan cheese furnished by Dr Franklin on the information of some person who appeared to be well informed. I remarked in it several particulars which I had omitted to note, which I recollected to be true, and several particulars omitted which I had noted and knew to be true, and thought the two accounts would be useful supplements to each other. there were two periodical works appearing at that time to one of which I know that Dr Franklin furnished some papers; these were Carey’s Museum & the American Magazine. it was probably in one of these, but possibly in some other; for I have no recollection exactly of the work in which I saw it: but it is well worth enquiry. I return the letter of mr Pickering and salute you with esteem & respect.
					
						
							Th: Jefferson
						
					
				